Exhibit 10.5

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
February 2, 2018, by and among (i) Global Partner Acquisition Corp., a Delaware
corporation, which will be known after the consummation of the transactions
contemplated by the Merger Agreement (as defined below) as “Purple Innovation,
Inc.” (including any successor entity thereto, “Parent”), (ii) Purple
Innovation, LLC, a Delaware limited liability company (including the Surviving
Entity (as defined in the Merger Agreement) or any other successor entity
thereto, the “Company”), (iii) Global Partner Sponsor I LLC, a Delaware limited
liability company, solely in the capacity under the Merger Agreement as the
Parent Representative (including any successor Parent Representative appointed
in accordance therewith, the “Parent Representative”), and (iv) InnoHold, LLC, a
Delaware limited liability company and the sole member of the Company (as
defined below) (“Holder”). Capitalized terms used but not otherwise defined in
this Agreement will have the meaning ascribed to such term in the Merger
Agreement.

 

WHEREAS, on November 2, 2017, Parent, PRPL Acquisition, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Merger Sub”), the
Company, Holder and the Parent Representative entered into that certain
Agreement and Plan of Merger (as amended from time to time in accordance with
the terms thereof, the “Merger Agreement”), pursuant to which, subject to the
terms and conditions thereof, Merger Sub will merge with and into the Company,
with the Company continuing as the surviving entity (the “Merger”), and a result
of which, among other matters, all of the issued and outstanding membership
interests of the Company immediately prior to the consummation of the Merger
(the “Closing”) shall no longer be outstanding and shall automatically be
cancelled and shall cease to exist, in exchange for the Merger Consideration,
including the Equity Consideration consisting of Parent Class B Common Stock and
Surviving Entity Class B Units;

 

WHEREAS, on January 8, 2018, the parties to the Merger Agreement amended certain
provisions therein;

 

WHEREAS, Holder, prior to giving effect to the Closing, owns all of the issued
and outstanding membership interests of the Company; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, including the rights under
the Registration Rights Agreement being entered into by and among Parent, Holder
and the other parties thereto, on or about the date hereof in connection with
Merger Agreement (the “Registration Rights Agreement”), the parties desire to
enter into this Agreement, pursuant to which the Equity Consideration,
consisting of equity securities of both Parent and the Company, to be issued to
Holder (such Equity Consideration, together with any securities paid as
dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”) shall become
subject to limitations on disposition as set forth herein.

 



 

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Holder hereby agrees not to, during the period commencing from the Closing
and ending on the earliest of (x) the one (1) year anniversary of the date of
the Closing, (y) the date on which the last sale price of the Parent Class A
Common Stock (or any successor publicly traded common equity security) equals or
exceeds $12.00 per share (as equitably adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Closing, and (z) the date after the Closing on which Parent consummates a
liquidation, merger, share exchange or other similar transaction with an
unaffiliated third party that results in all of Parent’s shareholders having the
right to exchange their equity holdings in Parent for cash, securities or other
property (the “Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber,
donate, assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Restricted Securities, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Restricted Securities, or (iii) publicly disclose the intention
to do any of the foregoing, whether any such transaction described in clauses
(i), (ii) or (iii) above is to be settled by delivery of Restricted Securities
or other securities, in cash or otherwise (any of the foregoing described in
clauses (i), (ii) or (iii), a “Prohibited Transfer”). The foregoing sentence
shall not apply to the transfer of any or all of the Restricted Securities owned
by Holder (A) by gift, will or intestate succession upon the death of Holder,
(B) to any Permitted Transferee, (C) pursuant to a court order or settlement
agreement related to the distribution of assets in connection with the
dissolution of marriage or civil union or (D) pursuant to an underwritten public
offering to which all of the parties to this Agreement shall have consented;
provided, however, that in any of cases (A), (B) or (C) it shall be a condition
to such transfer that the transferee executes and delivers to Parent, the
Company and the Parent Representative an agreement stating that the transferee
is receiving and holding the Restricted Securities subject to the provisions of
this Agreement applicable to Holder, and there shall be no further transfer of
such Restricted Securities except in accordance with this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall mean: (I) the members of
Holder’s immediate family (for purposes of this Agreement, “immediate family”
shall mean with respect to any natural person, any of the following: such
person’s spouse, the siblings of such person and his or her spouse, and the
direct descendants and ascendants (including adopted and step children and
parents) of such person and his or her spouses and siblings), (II) any trust for
the direct or indirect benefit of Holder or the immediate family of Holder,
(III) if Holder is a trust, to the trustor or beneficiary of such trust or to
the estate of a beneficiary of such trust, (IV) as a distribution to limited
partners, shareholders, members of, or owners of similar equity interests in
Holder or (V) to any affiliate of Holder. Holder further agrees to execute such
agreements as may be reasonably requested by Parent, the Company or the Parent
Representative that are consistent with the foregoing or that are necessary to
give further effect thereto.

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Parent and the Company shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 1, Parent and the Company may impose
stop-transfer instructions with respect to the Restricted Securities of Holder
(and permitted transferees and assigns thereof) until the end of the Lock-Up
Period.

 

(c) During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF FEBRUARY 2, 2018, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITY
HOLDER NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 



2

 

 

(d) For the avoidance of any doubt, Holder shall retain all of its rights as an
equity holder of Parent and the Company with respect to the Restricted
Securities during the Lock-Up Period, including the right to vote any Restricted
Securities that are entitled to vote.

 

2. Miscellaneous.

 

(a) Termination of Merger Agreement. Notwithstanding anything to the contrary
contained herein, in the event that the Merger Agreement is terminated in
accordance with its terms prior to the Closing, this Agreement and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time other than pursuant to a transfer permitted by and in
accordance with Section 1(a) above. Parent and the Company may freely assign any
or all of its rights under this Agreement, in whole or in part, to any successor
entity (whether by merger, consolidation, equity sale, asset sale or otherwise)
without obtaining the consent or approval of Holder, but subject to obtaining
the consent of the Parent Representative. If the Parent Representative is
replaced in accordance with the terms of the Merger Agreement, the replacement
Parent Representative shall automatically become a party to this Agreement as if
it were the original Parent Representative hereunder.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflict of law principles thereof. All Proceedings arising out of or relating
to this Agreement shall be heard and determined exclusively in any state or
federal court located in the State of Delaware (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Proceeding
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Proceeding, any claim that it is not subject personally
to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Proceeding is brought in an
inconvenient forum, that the venue of the Proceeding is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Each party irrevocably consents
to the service of the summons and complaint and any other process in any other
action or proceeding relating to the transactions contemplated by this
Agreement, on behalf of itself, or its property, by personal delivery of copies
of such process to such party at the applicable address set forth in Section
2(g). Nothing in this Section 2(d) shall affect the right of any party to serve
legal process in any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e).

 



3

 

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Parent Representative, to: With a copy to (which shall not constitute
notice):     Global Partner Sponsor I LLP Ellenoff Grossman & Schole, LLP c/o
Ellenoff Grossman & Schole, LLP 1345 Avenue of the Americas, 11th Floor 1345
Avenue of the Americas, 11th Floor New York, NY 10105 New York, NY 10105 Attn:
Douglas Ellenoff, Esq. Attn: Douglas Ellenoff, Esq.   Stuart Neuhauser, Esq.  
Stuart Neuhauser, Esq. Fax: (212) 370-7889 Fax: (212) 370-7889 Tel: (212)
370-1300 Tel: (212) 370-1300 Email: ellenoff@egsllp.com Email:
ellenoff@egsllp.com   sneuhauser@egsllp.com   sneuhauser@egsllp.com         If
to Parent or the Company after the Closing, to: With copies to (which shall not
constitute notice):     Purple Innovation, Inc. Dorsey & Whitney LLP 123 E. 200
N. 111 S. Main St., Suite 2100 Alpine, UT 84004 Salt Lake City, UT 84111 Attn:
Casey McGarvey Attn: Nolan S. Taylor Email: casey@onpurple.com E-mail:
taylor.nolan@dorsey.com     Fax: (801) 933-7373     Tel: (801) 933-7366     and
    the Parent Representative (and its copy for notices hereunder)

  

If to Holder, to: InnoHold, LLC With a copy to (which shall not constitute
notice):     123 E. 200 N. Dorsey & Whitney LLP Alpine, UT 84004 111 S. Main
St., Suite 2100 Attn: Casey McGarvey Salt Lake City, UT 84111 Email:
casey@onpurple.com Attn: Nolan S. Taylor     E-mail: taylor.nolan@dorsey.com    
Fax: (801) 933-7373     Tel: (801) 933-7366

 



4

 

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Parent, the Company, the Parent Representative and Holder. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

(j) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Parent, the
Company and Parent Representative will have no adequate remedy at law, and
agrees that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by Holder in accordance with
their specific terms or were otherwise breached. Accordingly, each of Parent,
the Company and the Parent Representative shall be entitled to an injunction or
restraining order to prevent breaches of this Agreement by Holder and to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such party may be
entitled under this Agreement, at law or in equity.

 

(k) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Related Agreement,
including the Registration Rights Agreement. Notwithstanding the foregoing,
nothing in this Agreement shall limit any of the rights or remedies of Parent,
the Company and the Parent Representative or any of the obligations of Holder
under any other agreement between Holder and Parent, the Company or the Parent
Representative or any certificate or instrument executed by Holder in favor of
Parent, the Company or the Parent Representative, and nothing in any other
agreement, certificate or instrument shall limit any of the rights or remedies
of Parent, the Company or the Parent Representative or any of the obligations of
Holder under this Agreement.

 

(l) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



5

 

  

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Parent:       Global Partner Acquisition Corp.       By: /s/ Paul Zepf   Name:
Paul Zepf   Title: Chief Executive Officer       The Parent Representative:    
  GLOBAL PARTNER SPONSOR I LLC,
solely in its capacity under the Merger Agreement as the Parent Representative  
    By: /s/ Paul Zepf   Name: Paul Zepf   Title: Chief Executive Officer      
The Company:       PURPLE INNOVATION, LLC       By: /s/ Samuel D. Bernards  
Name: Samuel D. Bernards   Title: Chief Executive Officer       Holder:      
INNOHOLD, LLC       By: /s/ Terry V. Pearce   Name: Terry V. Pearce   Title:
Manager

 

 

 

[Signature Page to Lock-up Agreement]

 

 

 